                             Case 1:21-cr-00048-ABJ Document 7 Filed 01/19/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant




                                             UNITED STATES DISTRICT COURT
                                                                        for the
                                                                District of Columbia

                        United States of America
                                   v.                                     )
                             Dennis Sidorski                              )
                                                                                 Case: 1:.21~mj-00055
                                                                          )      Assigned to: Judge Zia M. Faruqui
                                                                          )      Assign Date: 1/14/2021
                                                                          )      Description: COMPLAINT W/ARREST WARRANT
                                                                          )
                                 Defendant


                                                           ARREST WARRANT
To:          Any authorized law enforcement officer


             YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)        Dennis Sidorski
                                     -=~~~~~-------------------------------------------------------
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment             o    Superseding Indictment        o    Information            o   Superseding Information          ~ Complaint
o     Probation Violation Petition             o   Supervised Release Violation Petition              o Violation    Notice      0 Order of the Court

This offense is briefly described as follows:
     18 U.S.C. 1752 (a)(1)- Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority

     18 U.S.C. 1752 (a)(2)- Knowingly Engages in Disorderly or Disruptive Conduct in any Restricted Building or Grounds
     Without Lawful Authority

     40 U.S.C. 5104(e)(2)- Violent Entry and Disorderly Conduct on Capitol Grounds

                                                                                                                       Zia M. Faruqui
                                                                                                                       2021.01.1412:31 :38 -05'00'
Date:             01/14/2021
                                                                                                       Issuing officer's signature

City and state:           Washington, DC                                               Zia M. Faru
                                                                                                        Printed name and title


                                                                       Return

            This warrant was received on       (date)    D\,/t'1tM             , and the person was arrested on         (date)       81hS'j;)\
at   (city and state)         k+\:.'hSf\." \1"

Date:        01;&{/},
                                                                                                     Arresting officer's signature



                                                                              __a*nte£ti~
